452 N.W.2d 296 (1990)
234 Neb. 702
Douglas L. HARDY, Appellee,
v.
Cindy G. HARDY, Appellant, Eldon Hardy and Kay Hardy, Intervenors-Appellees.
No. 89-330.
Supreme Court of Nebraska.
March 9, 1990.
Joseph Lopez Wilson, Legal Aid Soc., Omaha, for appellant.
James Walter Crampton, Omaha, for intervenors-appellees.
HASTINGS, C.J., and BOSLAUGH, WHITE, CAPORALE, SHANAHAN, GRANT, and FAHRNBRUCH, JJ.
PER CURIAM.
This is an action in which respondent, Cindy G. Hardy, appeals from an order of the separate juvenile court of Douglas County, acting as a district court, granting custody of her two minor children to the children's paternal grandparents. Child custody determinations are initially entrusted to the discretion of the trial court and will be affirmed in the absence of an abuse of that discretion. We have reviewed the trial court's judgment de novo on the record, as we are required to do, and determine that the trial court did not abuse its discretion. Accordingly, the order of the trial court is affirmed.
AFFIRMED.